Citation Nr: 1614881	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee chondromalacia patella, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee meniscal tear with osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1986 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 2014 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  In addition to the issues listed above, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  However, the RO granted entitlement to service connection for this issue in a September 2014 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Consequently, this issue is no longer before the Board.

After the case was returned to the Board for appellate review, the Board denied an increased rating for both the right and left knee disability in a February 2015 decision.  The Veteran appealed to the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 order, the Court vacated the February 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that proceeding is associated with the Virtual VA file.

The Board notes that the Veteran submitted claims for entitlement to service connection for human papilloma virus (HPV) and entitlement to service connection for cervical cancer, to include as secondary to HPV, in a February 2015 VA Form 21-526Ez.  However, the record reflects that this claim has been recognized by the RO and is currently being developed.  As such, the Board will not refer the claim at this time.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this claim should take into consideration the existence of these records.   The Board notes that additional evidence was associated with the claims file after the September 2014 supplemental statement of the case.  This evidence includes an April 2015 VA examination and VA treatment records dated from September 2014 to March 2015.  However, the Veteran's increased rating claims for her right and left knee disabilities were readjudicated in a May 2015 rating decision that considered this additional evidence.  As such, there is no prejudice in proceeding with consideration of this case.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee chondromalacia patella has been productive of, at worst, flexion limited to 120 degrees; but without limitation of extension or x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.

2.  Prior to May 4, 2012, right knee meniscal tear with chondromalacia has been manifested by limitation of flexion to 130 degrees, but without limitation of extension or x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.

3.  From May 4, 2012, the Veteran's right knee meniscal tear with osteoarthritis has been manifested by symptomology that more nearly approximates a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right knee meniscal tear with osteoarthritis have not been met prior to May 4, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent evaluation, but no higher, for right knee meniscal tear with osteoarthritis have been met as of May 4, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in July 2011.  This letter was also provided prior to the initial decision on the claim by the AOJ in September 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in July 2011, August 2011, May 2014, and April 2015 in connection with the claim on appeal.

As noted above, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, though her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation otherwise.

In the Board's April 2014 remand, the Board instructed the AOJ to contact the Veteran to obtain any outstanding private treatment records.  The Board also requested that any additional VA treatment records be acquired.  The AOJ sent the Veteran a May 2014 letter asking her to identify relevant private treatment records.  In a June 2014 VA form 21-4142, the Veteran responded that she only received treatment from VA.  The record shows that outstanding VA treatment records were subsequently obtained and associated with the claims file.

In addition, the April 2014 remand directed the AOJ to obtain a VA examination to assess the current severity and manifestations of the Veteran's right and left knee disabilities.  Such an examination was conducted in May 2014.  The Veteran also underwent a VA examination in April 2015.  The Board finds that these examinations are adequate as they provide all the necessary information to rate the Veteran's disability under the relevant diagnostic codes.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral knee disabilities since she was last examined in April 2015.  The record does not suggest a worsening of the right or left knee since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on March 11, 2011.  Therefore, the period for consideration on appeal began on March 11, 2010, one year prior to the date of receipt of her increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VAOPGCPREC 23-97.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  In addition, a hypothetical situation was considered in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran's left knee is assigned a 10 percent disability rating under Diagnostic Code 5299-5260, based on limitation of motion (flexion) of the left knee.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  The Board notes that the Veteran's right knee disability was previously characterized as right knee chondromalacia patella and assigned a 10 percent disability under Diagnostic Code 5010-5260.  The May 2015 rating decision recharacterized the disability as a right knee meniscal tear with osteoarthritis and changed the Diagnostic Code to 5260.

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations warrants a 10 percent rating and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is appropriate when flexion is limited to 30 degrees.  A 30 percent disability rating is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 


Background 

A November 2010 VA treatment record noted the Veteran's report that for the past two weeks, she had suffered from acute pain in both of her knees that was a 6 out of 10 in its severity.  Walking aggravated the pain and there were no alleviating factors.  In addition, she had intermittent swelling.  The record indicated that her gait was normal, and she did not have a history of falling.  The record also observed that her x-ray was within normal limits.  Upon examination, the Veteran had tenderness on palpation of her bilateral patella.  The examination was positive for crepitus, but there was no effusion.  The assessment stated that she was probably experiencing patellofemoral pain from overbearing.  The record also noted that she was advised to lose weight.  She was given pain medication and instructed to use Tylenol for comfort.  By April 2011, the Veteran reported that her bilateral knee pain had progressed to an 8 out of 10.

In July 2011, the Veteran was provided with a VA examination related to her left knee disability.  The Veteran informed the examiner that she was able to walk two to three blocks without any problems.  However, prolonged standing and walking led to swelling around her knee and ankle.  The Veteran also found climbing stairs to be very painful.  In addition, the Veteran described having a sense of catching and intermittent locking in her knee.  As a result, she tried to avoid squatting and kneeling.  The Veteran treated her symptoms with Etodolac medication.  While the Veteran had previously used a brace, she did not find that it provided any benefit.  She was not using an assistive device at the time of the examination.  

The left knee had a range of motion of 0 degrees of extension and 130 degrees of flexion during active, passive, and resistance testing.  The examiner described the veteran as morbidly obese and noted that her range of motion was limited by body habitus.  Repetitive motion testing did not yield pain, fatigue, weakness or incoordination.  In addition, the examiner found that the Veteran had not described any flare ups or incapacitating events.  

The Veteran's gait was normal.  She had mild crepitus with range of motion testing and a positive patellar grind test.  The examiner noted that the left knee was stable in response to varus and valgus stressing.  The Veteran had negative results for the Lachman; anterior and posterior drawer; as well as the McMurray test.  There were no posterior masses, and the quadriceps were equal with good tone.  She did not have joint line tenderness.  The Veteran also had no history of injections, surgery, or hospitalization.  In addition, the Veteran had not experienced inflammatory arthritis or neoplasms.

The examiner noted that the Veteran was working as a home health aide, and she was in no acute distress during the examination.  Her x-ray results from January 2008 had not revealed any acute fracture.  There was also no evidence of joint effusion and no significant joint space narrowing or degenerative spurring identified.  In addition, a February 2008 MRI showed mild left knee chondromalacia patella, but it was otherwise unremarkable.  The diagnosis was left knee patellofemoral syndrome.  The examiner described the severity of her disability as mild to moderate.

In August 2011, the Veteran underwent a VA examination for her right knee disability.  The Veteran reported that she had occasional flare ups with prolonged standing or walking.  The flare ups were described as mild.  The Veteran also reported that she used a right knee brace on an occasional basis.

Upon initial range of motion testing, the right knee had 0 degrees of extension and 130 degrees of flexion.  There was no objective evidence of painful motion during flexion or extension.  The examiner explained that while the Veteran's range of motion did not conform to the range that had been identified as normal (i.e., 0 degrees of extension to 140 degrees of flexion), it was normal for the Veteran due to the fact that she was limited by her body habitus.  There was no additional loss in range of motion upon repetitive use testing.  However, the examiner found that the right knee had functional loss and/or impairment in the form of excess fatigability; swelling; and the fact that prolonged standing or walking for more than 15 minutes at a time increased her discomfort.  Both knees had interference with sitting, standing, and weight-bearing.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The right knee did have tenderness or pain to palpation for the joint line or soft tissues.  There was also a positive patella grind test.  Both the right and left knee were noted to have normal strength, a 5 out of 5, in response to muscle strength testing for knee extension and flexion.  The Lachman test, posterior drawer test, and valgus/varus stressing all produced normal results.  The Veteran did not have a history of recurrent patellar subluxation or dislocation.  The examiner also determined that the Veteran did not have any meniscal conditions, surgical procedures for a meniscal condition, or any other knee surgeries.  There were similarly no scars related to the right knee.  In addition, there was no evidence of medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.

According to the examiner, imaging studies documented degenerative or traumatic arthritis in the right knee.  However, there was no x-ray evidence of patellar subluxation.  The diagnoses were right knee patellofemoral syndrome and chronic bilateral lower extremity edema.  The examiner determined that the Veteran's right knee disability affected her ability to work as a result of the reported limitations she encountered with standing and walking.

Following this examination, a February 2012 VA treatment record noted that the Veteran had limited range of motion and trouble bending her right knee.  There was also pain on the medial side.  The right knee had slight swelling, but no bruising.  A subsequent March 2012 VA treatment record noted that a right knee x-ray showed mild degenerative changes with small osteophytes medially.  On May 4, 2012, VA conducted a right knee MRI.  The clinical history for the MRI stated that the Veteran reported having knee pain for over a month that included swelling over the medial side.  She was also limping when she walked.  The impression from the MRI noted small joint effusion and degenerative changes.  The findings were also compatible with an irregular tear in the posterior horn of the medial meniscus, superior articulate surface.  

A February 2013 VA treatment record stated that the Veteran was referred for a trial of physical therapy for her right knee, but she reported difficulty traveling to the weekly therapy.  The Veteran was given a home exercise program (HEP) and transcutaneous electrical nerve stimulation (TENS) unit for pain management.  She wore a right knee brace as needed.

During the July 2013 Board hearing, the Veteran testified that her right knee would swell for no apparent reason, and she used a cane for the right knee.  See July 2013 Board Hearing Transcript (Tr.), page 4.   She also reported that her left knee could lock or give way without any precipitating factors.  See Tr. page 15.  The Veteran testified that her right knee could sometimes lock as well.  See Tr., page 16.

In May 2014, the Veteran was provided with a VA examination to evaluate both her left and right knee disabilities.  The Veteran reported that her knee disabilities produced symptoms of aching pain under the knee cap and at the joint line.  The examiner noted that she experienced more stiffness on the medial side of the knee in the morning.  In addition, prolonged walking and squatting were aggravating factors.  She indicated that she had difficulty walking more than 200 meters.  The Veteran also found it challenging to climb stairs as a result her knee and back disabilities.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.

During range of motion testing, the right knee had 0 degrees of extension and 120 degrees of flexion with objective evidence of pain beginning at 115 degrees.  The left knee had 0 degrees of flexion and 120 degrees of flexion with objective evidence of pain beginning at 120 degrees.  The Veteran was unable to perform repetitive use testing due to feeling winded.  For both knees, the Veteran had functional loss that consisted of less movement than normal, excess fatigability, incoordination or impaired ability to execute skilled movements smoothly, and interference with sitting.  The examiner documented that the Veteran did not report having any flare ups.  The Board notes that the Veteran has since disputed the examiner's finding regarding flare ups.  See October 2014 Statement in Support of Claim.

The examiner noted that the Veteran had a right knee meniscal tear and frequent episodes of right joint pain.  However, there were no left side meniscal conditions.  In addition, no meniscectomy or any other knee surgeries had been conducted.  There were still no scars related to the Veteran's knee disabilities.  The Veteran still had tenderness or pain to palpation on the right side, but not on the left side.  Testing showed that the Veteran's muscle strength continued to be normal bilaterally for both flexion and extension.  The Veteran also continued to have normal results for the left and right knee in response to the Lachman test, posterior drawer test, and varus/valgus pressure.

There was no x-ray evidence of patellar subluxation.  The examiner also stated that there was no evidence or history of recurrent patellar subluxation/dislocation.  In addition, no impairment of the tibia or fibula was present.  Degenerative or traumatic arthritis continued to be present only in the right knee.  The May 2015 VA examiner opined that the Veteran's knee disabilities did not impact her ability to work.  The diagnoses were right knee mild degenerative joint disease and right knee medial meniscal tear.

Additional VA x-rays were taken of the left and right knee in September 2014.  The left knee x-ray showed no evidence of acute fracture, dislocation, or suprapateller effusion.  The joint spaces were intact.  There was small bony density in the soft tissues adjacent to the lateral femoral condyle that could be sequela of prior trauma.  The right knee x-ray revealed moderate medial joint space narrowing with marginal osteophytes.

During an April 2015 VA examination, the Veteran received another assessment of her left and right knee disabilities.  The examiner observed that the Veteran was experiencing right knee pain with swelling.  She also suffered from left knee pain, but the examiner stated that this knee was functional, and the pain was most likely due the Veteran's obesity.  He noted that the Veteran's bilateral knee disabilities limited her walking.  She still had difficulty with stairs and did not stand for long periods.  She found Advil to be somewhat helpful in treating her symptoms.  On a regular basis, the Veteran used a brace and cane for her right knee.  No assistive devices were used in relation to the left knee.

The range of motion testing showed that the Veteran had the normal range of motion for flexion (0 to 140 degrees) and extension (140 to 0 degrees) for both the right and left knee.  Neither the right nor left knee had objective evidence of crepitus or localized tenderness or pain to palpation.  While the right knee had pain with weight bearing, the left knee did not.  There was no additional functional loss or range of motion after three repetitions for the right or left knee.  The Veteran did not report having flare ups.  The examiner also stated that she did not report having any functional loss or functional impairment of the knees, including repeated use over time.  While the left knee had no additional contributing factors of disability, the examiner noted that swelling served as an additional contributing factor to the right knee disability.  However, for both knees, the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.

For both the right and left knee, the Veteran maintained her normal muscle strength for flexion and extension.  The examiner found that the she did not have muscle atrophy.  The Veteran's normal joint stability testing results were unchanged from those documented during the May 2015 VA examination.  The examiner noted the Veteran's previously documented right knee meniscal tear.  The examiner also found that there was a history of recurrent effusion in the right knee, but not the left knee.  He stated that the Veteran experienced periodic right knee swelling and had mild swelling at the examination.  However, the Veteran did not have a history of recurrent subluxation or lateral instability for either knee.

The examiner additionally determined that no ankylosis was present bilaterally, and the Veteran continued to have no tibia or fibular impairment.  No relevant surgeries or scars were documented.  Consistent with the previous findings of record, the examiner found that degenerative or traumatic arthritis was only present in the right knee.  The examiner added that the Veteran's left knee MRI was normal.  He stated that the Veteran's bilateral knee disabilities did not impact her ability to perform any type of occupational task.  The diagnoses were right knee meniscal tear and right knee joint osteoarthritis.

Left Knee Chondromalacia Patella

Regarding the Veteran's left knee disability, the Board finds that her left knee symptoms do not warrant a rating higher than 10 percent under Diagnostic Code 5299-5260 for the entire period on appeal.  The record shows that her left knee symptoms have manifested as limitation of flexion to no less than 120 degrees.  Based on this evidence, a higher evaluation of 20 percent is not appropriate as the Veteran's left knee flexion was not limited to 30 degrees or less at any time during this period.

In addition, the Board has specifically considered whether separate evaluations are warranted for arthritis, limitation of extension, or instability.  However, the record does not reflect that the Veteran has arthritis in her left knee.  Neither the May 2014 nor the April 2015 VA examiner found that left knee arthritis could be established by x-ray findings.  Moreover, the April 2015 VA examiner stated that her left knee MRI was normal.  Consequently, a disability rating based on arthritis is not justified in this case.  In addition, the Veteran demonstrated full left knee extension to 0 degrees during the VA examinations in July 2011, April 2014, and May 2014.  As such, the record does not demonstrate that the Veteran meets the criteria for a separate evaluation under Diagnostic Code 5261.

The Board also finds that a separate rating is not warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257.  The Veteran was not found to have patellar subluxation or dislocation during the May 2014 or the April 2015 VA examination.  Consequently, the Board finds that a separate and compensable rating for lateral instability or recurrent subluxation is not warranted.

In addition, the record does not show that there is any functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran has described flare ups, locking, giving way, stiffness, difficulty walking, and difficulty climbing stairs.  However, the record does not show that these symptoms would create functional loss of the necessary severity to justify a rating in excess of 10 percent.  The Board notes that the May 2014 VA examiner documented that the Veteran experienced less movement than normal, excess fatigability, incoordination or impaired ability to execute skilled movements smoothly, and interference with sitting.   However, the April 2015 VA examiner stated that the left knee was functional, and he noted that she did not experience flare ups.  In addition, the Veteran has not been shown to experience any greater loss of flexion or extension as a result of pain or repetitive movement.  In addition, the Veteran's reported degree of limitation based on painful motion is already contemplated in the current 10 percent rating.  38 C.F.R. § 4.71a.  

The Board also notes that despite the Veteran's testimony that her left knee could give way, the objective evidence indicates that she does not have lateral instability or subluxation in her left knee.  Joint stability testing has been normal throughout the appeal period.  See July 2011 VA examination, May 2014 VA examination, and April 2015 VA examination.  The Board acknowledges that the Veteran is competent to describe the sensation of locking, instability, or giving way and finds that her statements are credible in this respect.  Here, however, the Board finds that the medical findings reported by skilled professionals are more probative and outweigh lay evidence in making a determination on this matter.  Accordingly, an increased rating on this basis is not warranted.

The Board has also considered other potentially applicable diagnostic codes pertaining to the left knee.  The record demonstrates that the Veteran does not have left knee ankylosis, a dislocated or absent semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum (Diagnostic Codes 5256, 5258, 5259, 5262, and 5263).  In addition, the Veteran and her representative have not contended that she has such symptomatology.  Therefore, these diagnostic codes are inapplicable in this case.

The Board has additionally evaluated whether a staged rating is appropriate.  However, the Board finds that the Veteran's left knee symptoms have been relatively consistent during the entire appeal period.  Under these circumstances, a staged rating is not warranted.

Accordingly, the Board concludes that the Veteran's left knee chondromalacia patella has been no more than 10 percent disabling throughout the entire appeal period.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 53-56 (1990).

Right Knee Meniscal Tear with Osteoarthritis Prior to May 4, 2012

After a review of the evidence of record, the Board finds that the assigned 10 percent evaluation for the Veteran's right knee disability prior to May 4, 2012 is accurate and appropriately reflects the severity of the Veteran's right knee disability under the applicable regulations.  For the period prior to May 4, 2012, the Board finds that the Veteran's right knee disability is more appropriately rated under Diagnostic Code 5010-5260.  This code is meant to reflect degenerative changes with pain and limitation of motion.  In this instance, the Veteran's residual knee condition (5260) is rated on the basis of traumatic arthritis.  Thus the disorder is rated on the basis of residuals under Diagnostic Code 5010 for arthritis due to trauma.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Under that Diagnostic Code 5010, a higher evaluation is only warranted for x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5010.  During this period, there is no such x-ray evidence or evidence of incapacitating exacerbations.  Accordingly, an increased evaluation is not warranted on this basis.

In order to warrant a higher rating under Diagnostic Code 5260, the Veteran must have the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. 4.7; DeLuca, supra.  However, the August 2011 VA examination documented no less than 130 degrees of left knee flexion.  In addition, the Veteran did not experience an additional loss in range of motion following repetitive use testing during the September 2009 VA examination.  The Board notes that the Veteran reported mild flare ups and use of a brace during the August 2011 VA examination.  The August 2011 VA examiner also documented functional loss that included excess fatigability, swelling, and discomfort with prolonged standing or walking. However, these symptoms are not shown by the competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260.  Thus, although the Veteran had some limitation of flexion, the evidence shows that she retained greater remaining function than that required for a compensable evaluation for the right knee during this period.  Consequently, no higher or separate evaluation is for assignment.  

In addition, the Veteran was not documented as having any greater limitation of extension than 0 degrees during this period.  This degree of extension does not warrant a compensable evaluation under Diagnostic Code 5261.  The Board also notes that the Veteran did not complain of right knee instability during this period.  As noted by the Court in the December 2015 Joint Motion, the Veteran reported right knee locking a statement that was received by VA in February 2010.  She also reported that her right knee could give way.  While this statement falls outside of the current appeal period, the Board notes that even if these symptoms were present when the period began, the August 2011 VA examiner specifically found that the Veteran did not have any meniscal conditions.  Thus, a disability rating based on dislocated semilunar cartilage or symptomatic removal of semilunar cartilage is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.

The Board also acknowledges that the Veteran was noted to use a right knee brace at the time of the August 2011 VA examination.  However, she only used this assistive device on an occasional basis.  The Veteran also had negative joint stability test results and no documented patellar subluxation or lateral instability during the August 2011 VA examination.  As the Board finds the medical evidence to be more probative than the Veteran's lay statements in determining the presence of instability, a disability rating under Diagnostic Code 5257 is not justified.  Moreover, the Board does not find that the record shows any impairment of the tibia and fibula during this period.  The evidence from this period also does not demonstrate that the Veteran has ankylosis of the knee or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5263.  

Consequently, the preponderance of the evidence is against a finding that a rating in excess of 10 percent is appropriate for the Veteran's right knee disability prior to May 4, 2012; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In addition, the preponderance of the evidence is against the award of higher or separate evaluations for the left knee disability under the remaining diagnostic codes, as discussed above.

Right Knee Meniscal Tear with Osteoarthritis on and after May 4, 2012

The Board finds that the Veteran is entitled to a 20 percent evaluation on and after May 4, 2012.  From this date, the Veteran's right knee disability has more nearly approximated dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5258.

The MRI conducted on May 4, 2012 reflects the earliest available documentation of her right knee meniscal tear.  The record also reflects that the Veteran's right knee disability has been manifested by frequent joint locking, pain, and effusion.  The Veteran's swelling and pain have been well-documented from the time of the May 4, 2012 MRI.  In addition, the Veteran reported right knee locking during the July 2013 Board hearing.  Thus, the Board finds that an award of 20 percent is warranted based on symptomatology that is analogous to dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

However, the Board finds that the Veteran may not be assigned separate ratings under Diagnostic Code 5258 and Diagnostic Code 5010 (painful limitation of motion), Diagnostic Code 5260 (limitation of flexion), or Diagnostic Code 5261 (limitation of flexion).  The right knee pain and locking that are contemplated by Diagnostic Code 5258 constitute forms of limitation of motion.  Therefore, assigning separate ratings under both Diagnostic Code 5258 and Diagnostic Codes 5010, 5260, or 5261 would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

For these reasons, the Board will assign a higher 20 percent rating under Diagnostic Code 5258, the maximum available rating, from May 4, 2012.  Thus, the 10 percent rating formerly in effect under Diagnostic Code 5260 is subsumed by the Veteran's new 20 percent rating under Diagnostic Code 5258.  This change in diagnostic codes does not amount to a reduction, and is not a recognition of a change in diagnosis or etiology, as the right knee disability rating increases from 10 to 20 percent through this decision.  38 C.F.R. § 4.13.

The Board notes that Diagnostic Code 5003 does not provide for a disability rating higher than 20 percent.  In addition, an evaluation higher than 20 percent under Diagnostic Code 5260 or Diagnostic Code 5261 is not appropriate.  At worst, the Veteran has been functionally limited to 0 degrees of extension and 115 degrees of flexion.  These measurements do not meet even the minimum criteria for a 10 percent rating under Diagnostic Code 5260 or 5261.  The Board has considered the application of 38 C.F.R. §§ 4.40 and 4.45, specifically any additional limitation of motion due to pain.  However, the record does not reflect that the Veteran experienced a limitation of motion that would more nearly approximate extension limited to 20 degrees or flexion limited to 15 degrees to award a 30 percent rating under these codes.

The Board also finds that a separate rating is not warranted under Diagnostic Code 5257.  The Veteran reported that her right knee could sometimes give way during the July 2013 hearing, and she was noted to use a cane and brace for her right knee in April 2015.  However, the May 2014 and April 2015 VA examiner each found that the Veteran did not have recurrent subluxation or lateral instability.  Right knee joint stability testing from both of these examinations was normal.  Consequently, the weight of the evidence is against finding that the right knee disability has been manifested by a recurrent subluxation or lateral instability.

Separate or higher ratings are not warranted under any other diagnostic code pertaining the right knee.  Diagnostic Code 5256 is inapplicable in this case as the medical and lay evidence of record does not show that the Veteran has right knee ankylosis.  In addition, the record does not reflect that the Veteran has had semilunar cartilage removal under Diagnostic Code 5259.  There is also no suggestion in the record that the Veteran has right knee genu recurvatum or an impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5263 or Diagnostic Code 5262.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left or right knee disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the left and right knee disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the disability ratings assigned.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the bilateral knee disabilities, but the Veteran's right and left knee disabilities are not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran has not asserted otherwise.  Accordingly, this case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee chondromalacia patella and right knee meniscal tear with osteoarthritis under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008). 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) by reason of a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is a part of the claim for an increased rating.  Although August 2011 VA examiner found that the Veteran's right knee disability affected her employment, he did not indicate that it caused her to be unemployable.  The Board finds that there is no implicit claim for a TDIU rating presented at this time.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for left knee chondromalacia patella, currently evaluated as 10 percent disabling, is denied.

For the period prior to May 4, 2012, entitlement to an increased rating for right knee meniscal tear with osteoarthritis, currently evaluated as 10 percent disabling, is denied.

As of May 4, 2012, entitlement to a 20 percent disability rating for right knee meniscal tear with osteoarthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


